THEATTORNEY                 GENERAL
                 OFTEXAS


                         November 23,   1960

Honorable Wesley Roberts, Chairman
House Committee on Saving Taxes
Lameea, Texas.
                              Opinion iqo.w-963
                              Re: Term of office of members
                                  of the House Committee on
Dear Mr. Roberts:                 Saving Taxes.
      Your requestfor   an opinion reads as follows:

         -. "I am              . House Committee
                - chairman.of the
      on Saving Taxes, an interim committee, creat-
      ed by HSR 152 of the 1st Called Session of
      the 56th Legislature.
            ."A11of the members of my committee were
      candidates for re-nomination and all were suc-
      cessful. I would appreciate knowing when the
      term of office of each of the members of my
      committee expires, and whether or not each mem-
      ber of the legislature continues to serve until
      his successor qualifies by taking the Constitu-
      tional Oath of Office."
      House Simple Resolution 152, referred to in your re-
quest, creates a committee of five members of the House
of Representatives to be known as the Committee on Savi.ng
Taxes and provides that such committee shall cont3.iiu.
until the convening of the 57th Legislature and, there-
fore, constitutes an interim committee of the 56th Legis-
lature. Attorney General's Opinion ~~-811 (1960).
      Section 4 of Article III of the Constitution of Texas
provides:
            "The members of the House of Representa-
      tives shall be chosen by the qualified electors>
      and their term of office shall be two years f:?>il:
      the day of their election."
Honorable Wesley Roberts, page 2   (ww-963)


      Section 17 of Article XVI of the Constitution of Texas
provides:
            "All officers within this State shall
      continue to perform the duties of their of-
      fices until their successors shall be duly
      qualified."
      It was held in Attorney General's Opinions V-788
(19&g), v-760 (1949) and 1298 (lgl$, found in "Reports
and Opinions of the Attorney General," 1914-16, page 505),
that the provisions of Section 4 of Article III and Sec-
tion 17 of Article XVI, above quoted, are to be construed
together and the term of office as a member of the Legis-
lature only expires after the successor has duly qualified
by taking the oath of office.
      Under the provisions of Section 4 of Article III of
the Constitution of Texas, the successor may qualify on
the day of his election. Thus, assuming that the mem-
bers of your committee are reelected, they will serve
during the term of office as members of the Legislature
until the convening of the 57th Legislature.
     Article 5429e, #Vernon's Civil Statutes, provides:
            "The membership of any duly appointed
      Senator or Representative on the Legislative,
      Budget Board or on the Legislative Council, or
      on any other interim Committee, shall, on the
      following contingencies, terminate, and the
      vacancy created thereby shall be immediately
      filled by appointment for the unexpired term in
      the same manner as other appointments to the
      Legislative Budget Board and the Legislative
      Council are made:
            "(a) Resignation of such membership;
            (b) Cessation of membership in the Legis-
      lature for death or any reason;
            (c) Failure of such member to secure noml-
      nation or election to membership in the Legis-
      lature for the next succeeding term."
      It is noted that the provisions of Article 5429e
govern the term of office of the membership on interim
committees of the Legislature, such as your committee,
-   --




         Honorable Wesley Roberts, Page 3     (W-963)


         and in addition to the provisions of Subdivision b, pro-
         viding for the termination of membership on a committee
         on the cessation of membership in the Legislature, Sub-
         division c also provides that failure of such member to
         secure election to membership in the Legislature for
         the next succeeding term will result in termination of
         the membership on the committee. Therefore, you are ad-
         vised that if any member of your committee is not re-
         elected, his membership will cease when the canvass
         of the returns of the General Election reveals that he
         has not secured election to membership in the 57th Legis-
         lature.
               You are therefore advised that each member of your
         committee continues to serve until his successor quali-
         fies by taking the constitutional oath of office or un-
         til convening of the 57th Legislature.
                                   SUMMARY
              Each member of the House Committee on Sav-
              ing Taxes created by House Simple Resolu-
              tion 152 of the First Called Session of the
              56th Legislature, 1959, continues to serve
              until his successor qualifies by taking the
              constitutional oath of office or until con-
              vening of the 57th Legislature. Section 4
              of Article III and Section 17 of Article XVI,
              Constitution of Texas.
                                            Yours very truly,
                                            WILL WILSON
                                            Attorney General of Texas

         JR:ms:zt
         APPROVED:
         OPINION COMMITTEE
         W. V. Geppert, Chairman
         Martha Joe Stroud
         Howard Mays
         Martin DeStefano
         Robert A. Rowland
         REVIEWED FOR THE ATTORNEY GENERAL
         BY: Leonard Passmore